 FABUGLAS COMPANY267The Petitioner seeks to represent employees in the following unit :All persons employed by the Company to render services onassignment by the Washington, D.C., News Bureau of the Com-pany as network news correspondents, including without limita-tion the services of news gathering, news preparation, and newswriting related and incidental to such services as news correspond-ents, whether assigned or intended for broadcast (and whether ornot broadcast) on a network basis over the facilities of the NBCtelevision or radio network or on a local basis by the Company'sradio and television stations WRC-AM, FM and TV in Washing-ton, D.C.The unit sought, the contentions of the parties,2 the duties of thenewsmen and their relationship to the Employer, and the record as awhole, are so similar to the situation inAmerican Broadcasting Com-pany,153 NLRB 259, also issued this day, that full recitation hereis not warranted.Accordingly, for the reasons stated inAmericanBroadcasting Company, supra,we find that the unit sought is inappro-priate and shall dismiss the petition herein.'[The Board dismissed the petition.]MEMBER ZAGORIA took no part in the consideration of the above Deci-sion and Order.2In view of our disposition of this case,we do not reach the Employer's contentionsthat the requested employees are either supervisors or managerial employees.Allen Manufacturing Company, Inc. d/b/a Fabuglas CompanyandDistrict 50, United Mine Workers of America.Case No..26-CA-2005.June 2 ,1965DECISION AND ORDERUpon an amended charge filed on March 30, 1965, by the RegionalDirector, Region 30, District 50, United Mine Workers of America(herein called the Union), against Respondent, Allen ManufacturingCompany, Inc. d/b/a Fabuglas Company, and duly served on Respond-ent, the General Counsel for the National Labor Relations Board bythe Regional Director for Region 26, on March 30, 1965, issued andserved upon the parties herein an amended complaint and notice ofhearing. The amended complaint alleges that Respondent had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (5) and (1) and Section 2(6) and(7) of the National Labor Relations Act, as amended.153 NLRB No. 19. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaintallegesthat on or about January 8, 1965, the Union was duly certified by theBoard1as the exclusive collective-bargaining representative ofRespondent'semployees in the unit found appropriate by the Boardand that sinceon or about January 15, 1965, Respondent has refusedto recognizeor bargain with the Union as such exclusive bargainingrepresentativealthough it has been requested to do so.On April 14, 1965, all parties to this proceeding entered into a stipu-lation whereinthey agreed as to the contents of the record in this case,2and to thesubmissionof this case to the Board for findings of fact,conclusionsof law, and a Decision and Order. The parties waivedhearing before a Trial Examiner and the issuance of a Trial Exam-iner'sDecision.The Respondent and the General Counsel have filedbriefs with the Board.On April 23, 1965, the Board issued an order approving stipulationand transferringcase tothe Board.Pursuant to the provisions of Section 3(b) of the Act, as amended,the Board has delegated its powers in connection with this case to athree-member panel [Members Fanning, Brown, and Jenkins].Upon the basis of the foregoing stipulation and the entire record inthis case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYIn the course and conduct of its business operations, the Respond-ent has, during the past 12 months, received at its Nashville, Tennessee,plant, directly from points outside the State of Tennessee, productsand materials valued in excess of $50,000 and has manufactured, sold,and distributed products valued in excess of $50,000, which wereshipped from its Nashville, Tennessee, plant, directly to States of theUnited States outside of the State of Tennessee.The complaintalleges, the Respondent has admitted, and we find that Respondentis engaged in commerce within the meaning of Section 2(6) and (7)of the Act.We therefore find that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDDistrict50,UnitedMineWorkers of America, isa labor organiza-tionwithinthe meaning of Section2 (5) of the Act.1 Case No 26-RC-2249, not published in NLRB volumes2 The record as stipulated to by the parties consists of the stipulation and exhibits at-tached thereto, the charges, amended complaint,and amended answer. FABUGLAS COMPANY269III. THE UNFAIR LABOR PRACTICESOn September 4, 1964, the Union filed a petition in Case No. 26-RC-2249, seeking certificationas exclusivebargaining representativeof certainemployees of Respondent, at its Nashville, Tennessee, plant.Thereafter, the parties entered into a stipulation for certification uponconsent election,pursuant to which an election by secret ballot was heldon October 16,1964, under the direction and supervision of the RegionalDirector for Region 26, among the employees in the unit describedbelow.The tally of ballots showed that 42 ballots were cast for thePetitioner, and 13 against the petitioner, there being no challengedballots.On October 22, 1964, the Respondent filed timely objectionsto conduct affecting the results of election.The Regional Director, acting pursuant to the Board's Rules and3fegulations, Series 8, as amended, investigated the objections and, onNovember 18, 1964, issued his report thereon in which he recommendedthat the objections be overruled and that the Union be certifiedas exclu-sive bargaining representative of the employees in the stipulated unit.'Thereafter, on November 28, 1964, the Respondent filed timely excep-:tions to this report with the Board.The Board, on January 8, 1965, after due consideration of the entire-record in Case No. 26-RC-2249, issued its Decision in which it sus-tained the recommendations of the Regional Director.Accordingly,as the Union had received a majority of the ballots of the eligibleemployees, the Board certified the Union as the exclusive collective-bargaining representative of Respondent's employees in the unit set-forth below.On January 12, 1965, the Union requested Respondent to bargainwith it as the certified exclusive bargaining representative of the,employeesin the appropriate unit.On January 15, 1965, Respondentrefused to bargain with the Union, contending, as set forth in a letter.of that date, that the certification was invalid in that the Board wasin error in not finding the conduct of the Union, prior to the election,to be objectionableas allegedby the Respondent.IV. THE APPROPRIATE UNITThe parties stipulated, and we found, in Case No. 26-RC-2249 thatthe following employees of Respondent constitute a unit appropriatefor the purposes of collective bargaining within the meaning of See-9 (b) of the Act :All production and maintenance employees, truckdrivers, leadmen,janitors, and stock clerks employed at Respondent's Nashville,Tennessee, plant, excluding office clerical employees, professionalemployees, guards, and supervisors as defined in the Act. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsWe have carefully examined the entire record in the instant case,and we find that the Respondent has refused to bargain, .upon request,with the Union which has been duly certified as the bargaining repre-sentative of its employees in an appropriate unit.Accordingly, wefind that the Respondent has violated Section 8(a) (5) and (1) of theAct.V. THE REMEDYHaving found that Respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (a) (5) and (1) of the Act, we.shall order that Respondent cease and desist therefrom and take certainaffirmative action which we find necessary in order to effectuate thepurposes of the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in this case, we adopt the following :CONCLUSIONS OF LAW1.Allen Manufacturing Company, Inc. d/b/a Fabuglas Companyis an employer within the meaning of Section 2(2) of the Act and is:engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.District 50, United Mine Workers of America is a labor organi-zation within the meaning of Section 2(5) of the Act.3.The Union is, and at all times since January 8,1965, has been, theexclusive, certified representative, for purposes of collective bargainingwith respect to wages and other terms and conditions of employment,of the employees in the appropriate unit.4.Commencing on January 12, 1965, and continuing to date, theUnion has requested, and is requesting, Respondent to bargain collec-tively with it with respect to wages and other terms and conditions ofemployment of all the employees of Respondent in the appropriateunit.5.Commencing on or about January 15, 1965, and at all times thereafter, Respondent did refuse, and continues to refuse, to bargain withthe Union as the exclusive collective-bargaining representative of allemployees of Respondent in the appropriate unit, in that the Respond-ent has refused, and continues to refuse, to meet, negotiate, and/ordiscuss with the Union matters with respect to rates of pay, wages,hours, and other terms and conditions of employment.6.By the acts described above in paragraph 5, and by each of saidacts,Respondent has failed and refused, and continues to fail andrefuse, to bargain collectively with the representative of its employees,and thereby did engage in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act. FABUGLAS COMPANY2717.By the acts described in paragraph 5 above, and by each of saidacts, Respondent did interfere with, restrain, and coerce, and is inter-fering with, restraining, and coercing, its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, and thereby didengage in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (1) of the Act.8.The acts of Respondent described in paragraph 5 above, occur-ring in connection with its operations, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof, and thus constitute unfair labor prac-tices affecting commerce within the meaning of Section 8(a) (5) and(1) and Section 2(6) and (7) of the Act.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatCompany, Nashville, Tennessee, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to recognize or to bargain collectively in good faithconcerning wages, hours, and other terms and conditions of employ-ment, with District 50, United Mine Workers of America as the exclu-sive representative of all employees in the following appropriate unit :All production and maintenance employees, truckdrivers, leadmen,janitors, and stock clerks employed at Respondent's Nashville,Tennessee, plant, excluding office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteed by Sec-tion 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named Unionas the exclusive representative of all employees in the foregoing appro-priate unit, and embody in a signed agreement any understandingreached with respect to the employees in the unit.(b)Post at its Nashville, Tennessee, plant, copies of the attachednotice marked "Appendix." 3 Copies of said notice, to be furnished by$ In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"a Decision and Order"the words"a Decree ofthe United States Court of Appeals,Enforcing an Order." 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director for Region 26, shall, after being duly signed byRespondent's representative, be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto its employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify said Regional Director for Region 26, in writing, within10 days from the date of this Decision and Order, what steps Respond-ent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with District 50,United Mine Workers of America as the exclusive representativeof the employees in the bargaining unit described below.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightsguaranteed by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Unionas the exclusive representative of all employees in the bargainingunit described below with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment and,if an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is :All production and maintenance employees, truckdrivers,leadmen, janitors, and stock clerks employed at our Nashville,Tennessee, plant, excluding office clerical employees, profes-sional employees, guards, and supervisors as defined in theAct.ALLEN MANUFACTURING COMPANY, INC.D/B/AFABUGLAS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial. WINN-DIXIE STORES, INC.273Employees may communicate directly with the Board'sRegionalOffice, 746 Federal Office Building, 167 North Main Street, Memphis,Tennessee, Telephone No. 534-3161, if they have any question concern-ing this notice or compliance with its provisions.Winn-Dixie Stores,Inc.andMeat Cutters, Packinghouse andAllied Food Workers Union,Local 433, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO.Case No. 1'-CA-2878.June 22, 1965DECISION AND ORDEROn February 15, 1965, Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Healso found that Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended that suchallegations be dismissed.Thereafter, Respondent, the General Coun-sel, and the Charging Party filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powersin connection with this case to a three-member panel [Chairman Mc-Culloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner as modified herein.''The Trial Examiner refused to count the authorization card signed by employeeForacker(sometimes referred to as Fouracker in the transcript)in computing the num-ber of valid cards on the crucial dates.He did so on the ground that there was no reliableevidence to corroborate the December 31, 1963, date written on the card.We do notagree.The card is imprinted with a union date stamp of January 11, 1964. RobertAckerman,the Union's secretary-treasurer,identified the date stamp on Foracker's cardand stated that it was the Union's practice to affix the stamp on the next business dayfollowing receipt of cards.On the basis of the entire record, and particularly the above-related testimony,we find that Foracker signed his card prior to the two demand dates.As the inclusion of Foracker's card would not give the Union a majority, we shall notdisturb the'FalExaminer's conclusion that Respondent was under no statutory dutyto bargain.At the bearing,the complaint was amended to allege that Respondent's garage super-intendent,Abbott, had interrogated and threatened employees Lewis Champion and IrvingFleming in violation of Section 8(a) (1) of theAct.TheTrial Examiner did not discuss153 NLRB No. 29.796-027-66-vol. 153-19